Citation Nr: 0014730	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, manifested by wheezing and shortness of breath, 
due to undiagnosed illness pursuant to 38 C.F.R. § 3.317 
(1999).

2.  Entitlement to service connection for bilateral chronic 
joint pain of the hands due to undiagnosed illness pursuant 
to 38 C.F.R. § 3.317 (1999).

3.  Entitlement to service connection for a right shoulder 
condition, manifested by joint pain, due to undiagnosed 
illness pursuant to 38 C.F.R. § 3.317 (1999).

4.  Entitlement to service connection for a cervical spine 
condition, manifested by neck pain, due to undiagnosed 
illness pursuant to 38 C.F.R. § 3.317 (1999).

5.  Entitlement to service connection for prostate nodule 
(prostatic hyperplasic).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran reported that he was a member of the Army Reserve 
from August 1961 to January 1994.  His DD 214 and DD 215 
Forms show that his Reserve unit was activated in support of 
Operation Desert Shield/Desert Storm and that he served on 
active duty from January 1991 to June 1991, during which time 
he was stationed in Southwest Asia from January 1991 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for service connection for a respiratory condition due to 
undiagnosed illness; service connection for chronic bilateral 
joint pain of the hands due to undiagnosed illness; service 
connection for a right shoulder condition due to undiagnosed 
illness; service connection for a cervical spine condition 
due to undiagnosed illness; and service connection for 
prostate nodule (prostatic hyperplasic).

A review of the veteran's claims file shows that on his 
Notice of Disagreement, which was received by VA in September 
1998, the veteran indicated that he was also claiming 
entitlement to service connection for residuals of a right-
sided stroke, which reportedly occurred in March 1998 and 
which the veteran contends as secondary to his respiratory 
illness claim.  As this issue has not been adjudicated and is 
not inextricably intertwined with any of the issues currently 
on appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
that the current diagnosis of a prostate nodule (prostatic 
hyperplasic) is the result of disease or injury incurred or 
aggravated during a period of regular active duty, ACDUTRA, 
or INACDUTRA or any incident therein.

2.  The veteran has been diagnosed as having bronchial asthma 
and allergic rhinitis; his allegation that his respiratory 
symptoms, manifested by wheezing and shortness of breath, 
result from an undiagnosed illness is not supported by 
evidence which would render the claim plausible.

3.  The veteran has been diagnosed as having minimal 
degenerative joint disease involving the interphalangeal 
joints of his hands, bilaterally; his allegation that his 
bilateral hand symptoms, manifested by joint pain, result 
from an undiagnosed illness is not supported by evidence 
which would render the claim plausible.

4.  The veteran has been diagnosed with bilateral shoulder 
separation ( worse on the right than the left), right rotator 
cuff tear, and right rotator cuff tendonitis; his allegation 
that his right shoulder symptoms, manifested by joint pain, 
result from an undiagnosed illness is not supported by 
evidence which would render the claim plausible.

5.  The veteran has been diagnosed with chronic cervical 
radiculopathy which is related to X-ray findings of 
degenerative changes at C5-C6 and lesser degenerative changes 
at C6-C7 level; his allegation that his cervical symptoms, 
manifested by neck pain, result from an undiagnosed illness 
is not supported by evidence which would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a prostate nodule (prostatic 
hyperplasic).  38 U.S.C.A. §§ 101 (22), (23), (24), (26), 
(27)(A), 106, 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.6, 
3.303 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a respiratory 
condition as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for chronic bilateral 
hand pain as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

4.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a right shoulder 
condition as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

5.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a cervical spine 
condition as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Army Reserve medical examination reports, dated from August 
1961 to August 1962, show that the veteran's respiratory, 
musculoskeletal and genitourinary systems were normal on 
clinical evaluations conducted during that time period.  On 
an August 1961 medical history questionnaire, the veteran 
reported that he had a food allergy to fish.

DD 214 and DD 215 Forms associated with the veteran's claims 
file show that his Army Reserve unit was activated and 
deployed to the Persian Gulf in 1991.  According to these 
records, the veteran served on active duty from January 1991 
to June 1991, with service in the Southwest Asia military 
theater of operations from January 1991 to May 1991.  His 
military occupational specialty was in the food services.  
The Army Reserve records do not show treatment for any 
medical complaints during this period of active service.

Nearly two years after the veteran's return from the Persian 
Gulf, he underwent an Army Reserve medical screening 
examination which was given to personnel over the age of 40 
years.  The report of this examination, dated in February 
1993, shows that the only diagnosed defect noted by the 
examiner was hypertension since 1981, treated with 
medication.  On his accompanying medical history 
questionnaire, the veteran reported  affirmatively to having 
swollen and painful joints, asthma, shortness of breath, 
chest pain and pressure, and recurrent back pain.  However, 
he denied having arthritis, rheumatism, bursitis, or a 
painful or "trick" shoulder or elbow.  

In November 1994, the veteran underwent a VA orthopedic 
examination of his joints.  The report of this examination, 
as it pertains to the veteran's claims on appeal, shows that 
the veteran reported that he had painful shoulders and 
knuckles of both hands ever since his return from the Persian 
Gulf.  The only traumatic injury he reported incidental to 
military service was an injured left knee after he jumped off 
of a truck, and also a sprained ankle during his Persian Gulf 
deployment.  The veteran reported at the time that he was 
employed at an iron mill on a full-time basis.  Examination 
of his hands revealed equal grip and that they were strong 
and dexterous.  The hands were judged by the examiner to have 
been in excellent condition.  Traction of the hand failed to 
produce any palpable dislocation.  Range of motion of both 
shoulders was equal.  No joint deformity was observed, nor 
any heat or inflammation of any joint.  X-rays of the hands 
revealed very minimal degenerative interphalangeal joint 
arthritic changes.  X-rays of the shoulder revealed bilateral 
first degree shoulder separation, more pronounced on the 
right shoulder than the left.  The relevant diagnoses were 
bilateral shoulder separation, right greater than left, and 
very minimal degenerative arthritis of the hands. 

The report of a VA general medical examination, which was 
also conducted in November 1994, shows that the veteran's 
birthdate was in December 1939.  At the examination, the 
veteran reported that he quit smoking 12 years earlier.  He 
also reported having a food allergy to fish, which caused him 
to wheeze and develop hives if eaten.  At the time of the 
examination, he complained of experiencing occasional 
dizziness spells and reported a history of hearing loss in 
his right ear since the early 1970's.  Pertinent findings 
obtained on examination show that he had a supple neck and 
that his lungs displayed vesicular breath sounds with no 
pulmonary adventitious sounds.  Examination of his joints and 
musculoskeletal system revealed no signs of acute 
inflammation.  There were no neurological deficits observed.  
In the course of the examination, chest X-rays were also 
obtained which revealed no significant findings.  The X-ray 
report shows that the veteran had a normal-sized heart and 
that his lungs which were free of any apparent gross active 
infiltrates.  The diagnoses obtained referred to 
hypertension, anemia and status-post right inguinal 
herniorrhaphy.

In July 1997, the RO received a collection of private medical 
records from the veteran which covered the time period from 
1985 to 1987.  In chronological order, the records show the 
following pertinent facts:

In September 1991, the veteran reported that he noticed that 
he was wheezing for a period of several days previously, and 
that he had a cough which was occasionally productive of some 
greenish-yellow sputum.  Examination revealed him to be in no 
respiratory distress and with some minimal inspirational 
wheezing which cleared after a Ventolin inhaler was used.  
The remainder of the examination was unremarkable and he was 
diagnosed with asthmatic bronchitis.  Thereafter, the veteran 
was treated on several occasions over the following years for 
recurrent asthma.  

In July 1994, the veteran underwent a private physical 
examination.  The examiner noted that he had a history of 
seasonal allergies and asthma.  His neck was supple on 
examination and his lungs were clear.  Examination of his 
prostate was normal.  The relevant diagnoses were seasonal 
allergies, allergic rhinitis and asthma.

A March 1996 allergy clinic consultation report from T. A. 
Smith, M.D., shows that the veteran was examined and found to 
have the following definitive pulmonary diagnoses: bronchial 
asthma, allergic rhinitis and acute food anaphylaxis.

In February 1997, the veteran underwent a medical examination 
which revealed the presence of a prostatic nodule 
approximately the size of a toy marble.  In March 1997, a 
biopsy of a tissue sample from his prostatic nodule was 
obtained which revealed benign prostatic epithelial 
hyperplasia and atrophic changes.  In April 1997, a urologist 
evaluated the veteran, reviewed the biopsy report regarding 
the prostatic nodule and presented a definitive diagnosis of 
prostatic hyperplasic without evidence of any malignancy or 
atypical change.

In July 1997, the veteran presented with right shoulder pain 
which he reported to have had its onset one year earlier 
without any known injury.  He was examined and found to have 
symptoms which, according to the examiner, were very 
consistent with rotator cuff tendonitis which did not 
apparently respond to treatment with anti-inflammatory 
medication.  Physical therapy reports dated in July 1997 
showed a primary diagnosis of right rotator cuff tear.  

In August 1997, the veteran presented for treatment of neck 
and shoulder pain.  Examination revealed an improved right 
shoulder, but with pain radiating down his neck to his right 
shoulder and thumb which, according to the examiner, was 
indicative of a C5-C6 dermatomal pattern.  The examiner was 
of the opinion that these symptoms were probably a 
combination of shoulder tendonitis and chronic cervical 
radiculopathy.  X-rays of the veteran's cervical spine 
revealed loss of normal cervical lordosis due to muscular 
spasm, and anterior and posterior osteophytes and narrowed 
disc space with reduced height at the site of the C5-C6 and 
C6-C7 discs.  An oblique view revealed osteophytes projecting 
into the right C5-C6 and left C5-C6 foramina.  The 
radiographic impression was degenerative changes at C5-C6 and 
lesser degenerative changes at C6-C7 level.  As conventional 
treatment with anti-inflammatory medication and physical 
therapy failed to improve the veteran's condition, the 
examiner referred the veteran to a pain clinic.  

In a September 1997 written statement in support of his 
claims, the veteran reported that when he returned from his 
tour of duty in the Persian Gulf, he had aches and pains 
which he initially attributed to his age, as he was over 50 
years old at the time.  He reported that he developed 
breathing problems after service due to multiple allergies 
which he did not have prior to his deployment to Saudi 
Arabia.

II.  Analysis

(a.)  Entitlement to service connection for a 
prostate nodule (prostatic hyperplasic).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The issue before the Board is whether the appellant 
has presented evidence of  a well-grounded claim of service 
connection for a prostatic nodule (prostatic hyperplasic) on 
conventional theories of service connection, not to include 
as due to undiagnosed illness (which will be addressed in the 
latter part of this decision).  If not, the appeal of the 
denial of this claim must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  In this regard, the Board notes that the veteran's 
military occupational specialty during active service was in 
the food services, which is not related to any medical 
occupations.  

In the present case, the veteran essentially maintains that 
he should be granted service connection for a prostate nodule 
(prostatic hyperplasic) which he claims to have been incurred 
or to be otherwise attributable to his period of active 
service when his Army Reserve unit was activated and deployed 
to the Persian Gulf, or during ACDUTRA or INACDUTRA with the 
Army Reserve.  There does not appear to be any indication in 
the Army Reserve medical records that the veteran was ever 
treated for any medical complaints during active service from 
January 1991 to June 1991.  Thereafter, a prostate nodule was 
not shown until March 1997, over 5 years following the 
veteran's separation from active service in June 1991, and 
over 3 years after he reportedly ended his association with 
the Army Reserve in January 1994.  Significantly, examination 
of the veteran's prostate in July 1994 was normal.  Thus, 
there is no nexus between his prostate diagnoses with his 
period of active duty in the first half of 1991, or with any 
period of ACDUTRA or INACDUTRA with the Army Reserve.

None of the objective medical evidence associated with the 
veteran's claims file establishes that the veteran's prostate 
diagnoses were incurred during regular active duty, or were a 
result of an injury incurred during ACDUTRA or INACDUTRA with 
the Army Reserve.  Further the record does not show objective 
medical evidence of a nexus between any of the prostate 
diagnoses and the veteran's military service.  As such, the 
claim is not well grounded. 

For a service connection claim to be deemed plausible, there 
must be competent medical evidence of both a current 
disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's own 
uncorroborated assertions, to the extent to which they 
purport to relate his prostate disability to active duty, 
ACDUTRA or INACDUTRA, are insufficient to well ground his 
claim.  As previously discussed, he does not possess the 
requisite medical knowledge to present cogent medical 
opinions of any probative value which would establish 
diagnoses of his prostate disorders and relate these with his 
period of active service.  He is therefore not competent to 
provide medical nexus evidence and his statements in this 
regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, his claim of service 
connection for a prostate nodule is not well grounded on 
conventional theories of service connection (not to include 
as due to undiagnosed illness) and must be denied.




(b.)  Entitlement to service connection for a 
respiratory disability, bilateral chronic joint 
pain of the hands, a right shoulder disability and 
a cervical spine disability as due to undiagnosed 
illness, pursuant to 38 C.F.R. §  3.317 (1999).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

At present, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has not ruled on what 
constitutes a well grounded claim under 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317 for Gulf War veterans seeking 
compensation for certain disabilities due to undiagnosed 
illnesses.  However, the VA General Counsel recently issued 
an precedential opinion on this subject.  In summary, the 
General Counsel held that a well grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

The military records associated with the evidence clearly 
demonstrates that the veteran served on active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  However, his service medical records 
which pertain to his Persian Gulf deployment do not show 
onset of, or treatment for his currently claimed 
disabilities.  The veteran's Army Reserve medical records are 
devoid of any clinical treatment reports for any medical 
complaints during active duty, from January 1991 to June 
1991, much less the period between January 1991 to May 1991, 
when the veteran was actually stationed in Southwest Asia.  
The report of a February 1993 Army Reserve screening 
examination does not note any abnormalities other than a 
history of hypertension since 1981.  Therefore, in the 
present case, for the veteran to establish a well-grounded 
claim for disability due to undiagnosed illness, he must 
establish the manifestation of one or more signs or symptoms 
of undiagnosed illness; objective indications of chronic 
disability to a degree of disability of 10 percent or more 
not later than December 31, 2001; and a nexus between the 
chronic disability and the undiagnosed illness.  

(1.) Entitlement to service connection for a 
respiratory disability due to undiagnosed illness.

The veteran's claim concerning service connection for a 
respiratory disorder as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having bronchial 
asthma and allergic rhinitis by the private allergist, T. A. 
Smith, M.D., in March 1996.  In paragraph 15 of its 
precedential opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptomatic respiratory 
complaints to an undiagnosed illness, as opposed to his 
diagnoses of asthma and rhinitis.  In addition, he is not 
qualified to opine that his asthma and rhinitis diagnoses are 
symptoms, in and of themselves, which are related to an 
undiagnosed illness.  Therefore, in view of the above, the 
Board finds that the veteran has not submitted evidence that 
his respiratory symptoms and conditions are the 
manifestations of an undiagnosed illness, and his claim 
concerning service connection for respiratory condition as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for a respiratory condition as a 
chronic disability resulting from an undiagnosed illness is 
denied.

(2.)  Entitlement to service connection for 
chronic bilateral hand pain due to undiagnosed 
illness.

The veteran's claim concerning service connection for chronic 
bilateral hand pain as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The post-service 
records show a diagnosis for the first time of an orthopedic 
problem affecting both hands on VA examination in November 
1994, when the veteran was diagnosed with very minimal 
degenerative joint disease of the interphalangeal joints of 
both hands.  However, there has been no evidence submitted 
which demonstrates that the veteran's bilateral hand 
complaints are a symptomatic element of an undiagnosed 
illness.  In paragraph 15 of its precedential opinion, the 
General Counsel held that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptomatic complaints of 
bilateral hand pain to an undiagnosed illness, as opposed to 
his diagnosis of degenerative joint disease affecting the 
interphalangeal joints of both hands.  Thus, the veteran's 
claim concerning service connection for bilateral hand pain 
as due to a chronic disability resulting from an undiagnosed 
illness, is not well grounded.  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the appeal 
regarding the claim for service connection for bilateral hand 
pain as a chronic disability resulting from an undiagnosed 
illness is denied.

(3.) Entitlement to service connection for a right 
shoulder disability due to undiagnosed illness.

The veteran's claim concerning service connection for a right 
shoulder disability as an undiagnosed illness is not well 
grounded.  The post-service records show a diagnosis for the 
first time for orthopedic problems affecting the right 
shoulder on VA examination in November 1994, when the veteran 
was diagnosed with bilateral shoulder separation, worse on 
the right than the left.  Thereafter, private medical records 
show diagnoses of right rotator cuff tear and right rotator 
cuff tendonitis in 1997.  However, there has been no evidence 
submitted which demonstrates that the veteran's right 
shoulder complaints are a symptomatic element of an 
undiagnosed illness.  In paragraph 15 of its precedential 
opinion, the General Counsel held that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

Thus, the veteran's claim concerning service connection for a 
right shoulder condition as due to a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for a right shoulder condition as a chronic 
disability resulting from an undiagnosed illness is denied.

(4.)  Entitlement to service connection for a 
cervical spine disability due to undiagnosed 
illness.

The veteran's claim concerning service connection for a 
cervical spine condition as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  The claims 
file indicates that he has been shown to have neck and 
shoulder pain radiating down his neck to his right shoulder 
and thumb, indicative of a C5-C6 dermatomal pattern, and that 
he was diagnosed in August 1997 with shoulder tendonitis and 
chronic cervical radiculopathy which the examining physician 
related to X-ray findings of degenerative changes at C5-C6 
and lesser degenerative changes at C6-C7 level.  In paragraph 
15 of its precedential opinion, the General Counsel stated 
that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms of neck 
pain have been diagnosed and attributed to degenerative 
changes at C5-C6 and lesser degenerative changes at C6-C7 
level, and therefore he has not submitted evidence that his 
cervical symptoms are the manifestations of an undiagnosed 
illness.  Thus, the veteran's claim concerning service 
connection for a cervical condition as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for a cervical condition as a chronic disability 
resulting from an undiagnosed illness is denied.


ORDER

The claim of service connection for a prostate nodule 
(prostatic hyperplasic) is not well grounded; the claim is 
therefore denied.

The claim of service connection for a respiratory disability 
due to undiagnosed illness is not well grounded; the claim is 
therefore denied.

The claim of service connection for bilateral chronic joint 
pain of the hands due to undiagnosed illness is not well 
grounded; the claim is therefore denied.

The claim of service connection for a right shoulder 
disability due to undiagnosed illness is not well grounded; 
the claim is therefore denied.

The claim of service connection for a cervical spine 
disability due to undiagnosed illness is not well grounded; 
the claim is therefore denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

